DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
An amendment, filed on 12/14/2020, is acknowledged.  Claims 1, 14-15, and 19 are amended; Claims 2, 6, and 20 are canceled; Claim 21 is newly added.  No new matter is added.  Claims 1, 3-5, 7-19, and 21 are currently pending.
The rejection of Claim 19 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sofue et al. (JP 08-158002)(previously cited).
With respect to Claims 1, 3-5 and 14, Sofue teaches a composite material, the material formed by sintering (para. 1, 20, 24) a composition comprising: 
30-80 volume% of a nitride, boride or carbide powder (i.e. a hardness carrier) (para. 6-7); and
20-70 volume% of a base binder alloy, comprising 5-95 wt% nickel, balance iron, and optionally including content of Co, Mo, and C. (para. 6-7, 11-12)
Sofue therefore teaches a sintered composite material comprising contents of a hardness carrier powder, base binder alloy, and compositional ranges of nickel and iron which overlap the claimed ranges and the claimed Fe:Ni ratio.  With respect to the content of cobalt of claims 1 and 14, and claim 4, the claims are drawn to a range of 0-9 wt% and 0-8 wt% cobalt, respectively, and therefore cobalt is interpreted as an optional element.  Similarly, Claim 14 is drawn "up to 13 wt.-% of one or more elements selected from W, Mo, Cr, V, Ta, Nb, Ti, Zr, Hf, Re, Ru, Al, Mn, B, N and C " and Claim 5 requiring “less than 0.1 wt% molybdenum, are treated as optional component(s).  
Sofue teaches the addition of 0.5-10 wt% of Ti and/or Al, and therefore teaches a content of Ti and/or Al falling within the claimed range of Claim 14. (para. 7).  Thus, Sofue teaches a binder alloy with compositional ranges overlapping each of the required ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Finally, Claims 1 and 14 are each drawn to a product further defined by the method in which it was made and therefore constitute product-by-process claims.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of 
With respect to Claim 7, Sofue teaches a ceramic powder (i.e. a hardness carrier) including silicon nitride, and additionally teaches carbides, nitride or borides of transition group 4A, 5A and 6A elements. (para. 6-7, 14).
With respect to Claim 8, Sofue teaches a method providing a base binder alloy as a powder prior to mixing and sintering. (para. 20-24).
With respect to Claim 9, Sofue teaches a method of making a composite comprising mixing a hardness carrier powder and binder alloy powder, pressing, and sintering (para. 20-24).  Furthermore, as discussed with respect to Claim 1, the limitations of Claim 9 are drawn to product-by-process limitations.  Therefore, if the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP § 2113.  As Sofue teaches a sintered composition material having substantially overlapping composition and formed by a method comprising pressing and sintering powder, it is deemed to meet the instant claim.
With respect to Claim 21, Sofue teaches the addition of 0.5-10 wt% of Ti and/or Al, and therefore teaches a content of Ti and/or Al falling within the claimed range. (para. 7).
Claims 10-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sofue et al. (JP 08-158002)(previously cited), as applied to Claims 1 (Claims 10-14 and 19) and 14 (Claims 15-18), in view of Eason et al. (US 2005/0117984)(previously cited).
With respect to Claims 10-13 and 15-18, Sofue teaches a sintered composite material, as detailed in the rejection of claims 1 and 14 above, which exhibits improved performance in high temperature and corrosion applications. (see Sofue para. 1).  The reference does not specifically teach providing a sintered composite tool as instantly claimed.
Eason teaches a method of making a composite material comprising sintering a mixture of a hard material powder, such as boron carbide or carbides or nitrides of elements including Al, Si, and Ti, and a binder alloy powder.  (para. 33, 40-44).  Eason further teaches that such a material may be used to produce cutting and machine tools useful due to excellent mechanical and thermomechanical properties, including for example shear cutting, drilling, and mining tools. (para. 2, 16, 68).  
Thus, Eason and Sofue are both drawn to sintered composite materials comprising hard material component such as a carbides or nitrides.  It would have been obvious to one of ordinary skill in the art to use the sintered composite material of Sofue in view of Eason, in a method of providing a tool comprising a sintered composite material, as taught by Eason, in order to obtain a useful article for applications such as cutting, machining, and drilling, with the enhanced utilities of the material of Sofue in view of Eason including high temperature and corrosion resistance.  It would have further been obvious to one of ordinary skill in the art to use a tool comprising a sintered composite material, as taught by Sofue in view of Eason, taught to be useful for applications such as cutting, machining, and drilling, in conventional processes for such applications, including, for example, the claimed steps of forming, comminution, cutting, and forging steps, with a predictable result of success.

Eason teaches a method of making a composite material comprising sintering a mixture of a hard material powder, such as silicon carbide and/or tungsten carbide, and a binder alloy powder.  (para. 33, 40-44).  Thus, Eason teaches the substitutability of silicon carbide and tungsten carbide for use as a hardness carrier.
Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the silicon carbide hardness carrier as taught by Sofue, for a tungsten carbide hardness carrier, as taught by Eason, in order to make a sintered composite material with a desired hardness level, with a predictable result of success.  Furthermore, as both Sofue and Eason teach selecting a single hardness carrier material, such a material would comprise up to 100 wt% of the hardness carrier component.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the composite of Sofue in view of Eason to select up to 100 wt% of a tungsten carbide hardness carrier.

Response to Arguments
Applicant’s arguments, filed 4/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 over Sofue in view of Eason have been fully considered but are not found persuasive.  In view of Applicant’s amendments to independent Claims 1 and 14, deleting the limitation drawn to carbon depleted/eta phases, the rejection of Claims 1, 3-9, and 14 is amended to remove the Eason reference, while the rejection of Claims 10-13 and 15-19 over Sofue in view of Eason is maintained.
Applicant argues that it would not have been obvious to one of ordinary skill in the art to arrive at the claimed composition of the base binder alloy as the desired properties such as hardness and fracture toughness “cannot be interpolated linearly from the behavior of the pure nickel as a base and 
Sofue teaches compositional ranges which overlap the claimed Fe and Ni ranges, and therefore also overlap the claimed Fe/Ni ratio.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges.  MPEP 2144.05.  Applicant points to examples of Fe/Ni ratios of 34/66 (1:1.94) and 7/93 (1:13.3) to demonstrate criticality of the claimed Fe/Ni ratio to achieve desired properties.  Both of these examples fall outside of the claimed range and therefore are not commensurate with the scope of the claims.  Furthermore, additional examples in Table 3 of the specification include examples such as 35/65 and 25/75 Fe/Ni ratios which fall outside the claimed range yet demonstrate the same properties, such as hardness, of alloys within the claimed Fe/Ni ratio range.  As a result, Applicant fails to provide evidence, commensurate with the scope of the claims, to demonstrate criticality of the claimed compositional ranges.  Therefore, Applicant fails to rebut the prima facie case of obviousness established by Sofue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735